Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 5, 1986, convicting him of driving while intoxicated, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty knowingly and voluntarily with the understanding that he would receive the sentence imposed and did not seek to withdraw his plea prior to sentencing (see, People v Pellegrino, 60 NY2d 636; People v Kazepis, 101 AD2d 816). Under the circumstances of this case, the court’s imposition of the mandatory minimum fine of $500 (Vehicle and Traffic Law § 1192 [5]) was not unconstitutionally excessive as applied to this defendant. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.